PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/070,406
Filing Date: 14 Oct 2020
Appellant(s): ENGEL AUSTRIA GmbH



__________________
Walter C. Pledger 
(Reg. No. 55,540)
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 24 June 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 29 December 2021 from which the appeal is taken have been modified by the Advisory Action dated 11 May 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-11, 13, 15, 16, 19, 21-30, 32-34, 36 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

WITHDRAWN OBJECTIONS
The following grounds of objection are not presented for review on appeal because they have been withdrawn by the examiner.  

Appellant’s argument, see Brief, pg. 6, paragraph 2 with respect to objected claim 9 has been fully considered and is persuasive.  The objection of claim 9 has been withdrawn henceforth.

The objection of claim 13 under 35 U.S.C. 112(b) was withdrawn in light of the Advisory Action dated 11 May 2022.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

The rejections of claims 4, 19, 27, 29 and 36 under 35 U.S.C. 112(b) were withdrawn in light of the Advisory Action dated 11 May 2022.

Appellant’s arguments, see Brief, pg. 6, paragraph 3 - pg. 7, paragraph 1, with respect to rejected claims 13, 25, 33 and 37 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, has been fully considered and are persuasive.  The rejections of claims 13, 25, 33 and 37 are withdrawn henceforth. 

Appellant’s arguments, see Brief, pg. 7, paragraphs 2-4, with respect to rejected of claim 36 under 35 U.S.C. 112, fourth paragraph (Examiner’s Note: The rejection was incorrectly indicated as 35 U.S.C. 112, fourth paragraph, in the Final Office Action mailed on 29 December 2021, instead of 35 U.S.C. 112(d)), has been fully considered and are persuasive.  The rejections of claim 36 is withdrawn henceforth. 

Arguments 
IV.  Rejection of Claims 1, 3-11, 13, 15, 16, 19, 21-30, 32-34, 36 and 37 Under 35 U.S.C. § 101
Claims 1, 3-11, 13, 21-24, 26-30, 32 and 33
With respect to the Appellant’s argument, 
In other words, the Examiner’s evaluation of step 2A, Prong Two only appears to be based on an analysis of the “additional limitations” (i.e., the limitations other than those discussed with respect to step 2A, Prong One). However, MPEP § 2106.04(d) states that “after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two” (emphasis added). Thus, as the Examiner’s assertion that the judicial exception is not integrated into a practical application is only based on an evaluation of a portion of the limitations claim 1, it is respectfully submitted that the Examiner has not properly evaluated whether claim 1 as a whole integrates the alleged judicial exception into a practical application.  (see Brief, pg. 9, paragraph 1)

The Examiner respectfully disagrees.


MPEP 2106.04(d):
  Accordingly, after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Whether or not a claim integrates a judicial exception into a practical application is evaluated using the considerations set forth in subsection I below, in accordance with the procedure described below in subsection II.

II. HOW TO EVALUATE WHETHER THE ADDITIONAL ELEMENTS INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION
  The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).
   
	Final Office Action (mailed on 29 December 2021): 
  At step 2A, prong two, the judicial exception is not integrated into a practical application because the additional limitations of a framework of a simulation of the process, calculating at least one simulation progression (SV) of at least one variable that is characteristic of the process; determining positions of a simulated moulding material front from the simulation; carrying out a real process, wherein at least one measurement progression (MV) of the at least one characteristic variable is measured directly or indirectly; and choosing at least one transformation, which has at least one parameter (∆V, kp, Vunknown) are recited at a high level of generality and amount to mere tangential data gathering (see MPEP 2106.05(g)), as the outputted data is used in the abstract mathematical concept of determining at least one parameter value.  

Accordingly, these additional elements do not integrate the abstract idea into a practical (application) because they do not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  (pg. 14, paragraphs 3-4)

	The Examiner has addressed the claim as a whole as evident in the evaluation of the additional limitations’ failure to integrate the judicial exception into a practical application subsequent to the recitation of  “the judicial exception is not integrated into a practical application because the additional limitations of …”.  Hence, the Appellant’s argument is found unpersuasive since the claim 1 was evaluated as a whole under step 2A, prong two of the subject matter eligibility. 

In regards to the Appellant’s argument, 
However, the Examiner’s comments regarding step 2B on pages 14-15 of the Office Action (which assert that claim 1 does not amount to significantly more than the judicial exception) only address the “additional limitations” of claim 1, and it is therefore respectfully submitted that the Examiner has not properly evaluated whether claim 1 as a whole amounts to significantly more than the judicial exception itself.  (see Brief, pg. 9, paragraph 3) 

The Examiner respectfully disagrees.

	MPEP 2106.07(a):
  For Step 2B, the rejection should explain why the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the identified judicial exception. For instance, when the examiner has concluded that certain claim elements recite well understood, routine, conventional activities in the relevant field, the examiner must expressly support the rejection in writing with one of the four options specified in Subsection III.

	Final Office Action (mailed on 29 December 2021):
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of a framework of a simulation of the process, calculating at least one simulation progression (SV) of at least one variable that is characteristic of the process; determining positions of a simulated moulding material front from the simulation; carrying out a real process, wherein at least one measurement progression (MV) of the at least one characteristic variable is measured directly or indirectly; and choosing at least one transformation, which has at least one parameter (∆V, kp, Vunknown) amount to no more than mere data gathering.  

The limitations of a framework of a simulation of the process, calculating at least one simulation progression (SV) of at least one variable that is characteristic of the process; determining positions of a simulated moulding material front from the simulation; carrying out a real process, wherein at least one measurement progression (MV) of the at least one characteristic variable is measured directly or indirectly; and choosing at least one transformation, which has at least one parameter (∆V, kp, Vunknown), as discussed above, represent mere data gathering and are an insignificant extra solution activities.  Further the elements are well-understood, routine and conventional; wherein the courts have found limitations directed to gathering data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “Determining an estimated outcome and setting a price”.  (pg. 14, paragraph 1 -pg. 15, paragraph 2)

The Examiner has addressed the claim as a whole as evident in the evaluation of the additional limitations’ failure to amount to significantly more than the judicial exception, wherein the additional limitations were determined to well-understood, routine and conventional per MPEP 2106.05(d)(II), “Determining an estimated outcome and setting a price”.  Hence, the Appellant’s argument is found unpersuasive since the claim 1 was evaluated as a whole under step 2B of the subject matter eligibility.

With respect to the Appellant’s argument, 
  Further, with respect to MPEP § 2106.05(h), the “moulding machine” of claim 1 does not merely indicate a field of use or technological environment in which to apply a judicial exception. Rather, the “moulding machine” relates to specific limitations required in the claims, such as the carrying out of the real process (during which the measurement progression is measured), the determining of the at least one parameter value (as it relates to minimizing the deviation between the measurement progression and the transformed simulation progression), and the determining of the positions of the real moulding material front.  (see Remarks, pg. 10, paragraph 2)

The Examiner respectfully disagrees. 


Final Office Action - Response to Arguments section (mailed on 29 December 2021):
The Examiner recognizes the claimed methods recite a real process carried out with a moulding machine for the purpose of mere data gathering and is an insignificant extra solution activities. (see MPEP 2106.05(g))  Further the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to gathering data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “Determining an estimated outcome and setting a price”.   Hence, the claims do not implement the operation of the moulding machine into a practical application since the purpose of operating the moulding machine is to gather data.  (pg. 4, paragraph 2)


	MPEP 2106.05(h)  Field of Use and Technological Environment [R-10.2019]

Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.


The Examiner recognizes the Appellant’s argument, “Rather, the ‘moulding machine’ relates to specific limitations required in the claims, such as the carrying out of the real process (during which the measurement progression is measured) …” supports the operation of the moulding machine is for the purpose of gathering at least one measurement progression of at least one characteristic variable in a particular field of use or technological environment in which a judicial exception is applied.   Hence, the Appellant’s argument is found unpersuasive.

In regard to the Appellant’s argument, 
In this regard, page 4 of the Office Action states:

The Examiner recognizes the claimed methods recite a real process carried out with a moulding machine for the purpose of mere data gathering and is an insignificant extra solution activities. (see MPEP 2106.05(g)) Further the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to gathering data, recited at a high level of generality, to  be well-routine, and conventional. See MPEP 2106.05(d)(II), "Determining an estimated outcome and setting a price". Hence, the claims do not implement the operation of the moulding machine into a practical application since the purpose of operating the moulding machine is to gather data. (Emphasis added).

With respect to the Examiner’s comments on page 4 of the Office Action, it is first noted that MPEP § 2106.04(d)(D) states that “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity” (emphasis added). As such, it is respectfully submitted that the Examiner’s assertion that the claims are not implemented into a practical application is improperly based on a determination that certain limitations are alleged to be well-understood, routine and conventional.  (see Brief, pg. 10, paragraphs 3-4)  

The Examiner respectfully disagrees.


	The Examiner recognizes the Appellant has presented an argument against the Examiner’s response to an argument presented by the Appellant to claim 1 and not the actual rejection of claim 1.  The Examiner’s statement of “Further the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to gathering data, recited at a high level of generality, to be well-routine, and conventional.” was only intended to provide an explanation of how the additional element of “a moulding machine” would be considered under Step 2B.  Since the Examiner properly considered the additional limitations of claim 1 under Step 2A, prong two and Step 2B in the rejection, the Appellant’s argument is unpersuasive. 

With respect to the Appellant’s argument, 
Furthermore, with regard to the Examiner’s assertions that the real process carried out with the moulding machine is “for the purpose of mere data gathering and is an insignificant extra solution [activity] and that “the purpose of operating the moulding machine is to gather data” (page 4 of the Office Action), it is first noted that one of ordinary skill in the art would clearly recognize that the purpose of operating the moulding machine is to produce moulded parts (see e.g., page 1 of the specification, lines 11-14).  (see Brief, pg. 10, paragraph 5)

		  The Examiner respectfully disagrees. 

The Examiner notes the feature upon which Appellant relies in the argument (i.e., “produce moulded parts”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to the Appellant’s argument, 
Additionally, it is noted that the “solution” according to claim 1 is the determining of the positions of the real moulding material front (i.e., within the mould cavity of the moulding machine) as indicated in the specification at page 2, lines 24-26, and page 3, lines 1-10 and 21- 23. As such, the position of the real moulding material front cannot possibly be determined without the use of the moulding machine and the carrying out of the real process, and therefore it is respectfully submitted that the use of the moulding machine and the carrying out of the real process are not insignificant extra-solution activities.  (see Brief, pg. 10, paragraph 6 - pg. 10, paragraph 1)

The Examiner respectfully disagrees.   

The Appellant’s argument, “…the position of the real moulding material front cannot possibly be determined without the use of the moulding machine and the carrying out of the real process …”, supports operation of a moulding machine is for gathering data that is applied to the abstract idea of determining a measured value used to determine positions of real moulding material front.  Hence, claim 1 is directed to an abstract idea of without significantly more than obtaining data from operation of the moulding machine.

With respect to the Appellant’s argument, 
  Thus, because the limitations of claim 1 improve the technical field by enabling the determination of the position of the moulding material front in a manner which is both reliable and reproducible so as to be capable of being automatically implemented in a series production machine, it is respectfully submitted that claim 1, as a whole, both integrates a judicial exception into a practical application and recites significantly more than a judicial exception.  (See Brief, pg. 11, paragraph 5 – pg. 12, paragraph 1). 
 
  The Examiner respectfully disagrees.


MPEP 2160.05(a):

  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.

  It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

  During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132  must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. See, e.g. MPEP § 716.09 on 37 CFR 1.132  practice with respect to rejections under 35 U.S.C. 112(a). For example, in response to a rejection under 35 U.S.C. 101, an applicant could submit a declaration under § 1.132  providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

The Appellant has recited an advantage (i.e. a benefit) of using the abstract idea of claim 1 which is not an improvement in a particular field of use or technological environment (see MPEP 2106.05(a)(II)).  The cited advantage neither integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception; hence, claim 1 stands rejected under 35 U.S.C. 101.

In regards to the Appellant’s argument, 
Accordingly, for the reasons discussed above, it is respectfully submitted that claim 1 is directed to statutory subject matter. It is also respectfully submitted that claims 3-11, 21-24, 26-30 and 32 are directed to statutory subject matter at least by virtue of their dependency from claim 1.  (see Brief, pg. 12, paragraph 2)
The Examiner respectfully disagrees. 

	The Examiner refers to the above response, pgs. 4-14, Arguments section, paragraphs 1-7 of this Examiner’s Answer, and the argument herein as addressed. 

With respect to the Appellant’s argument, 
Independent claim 13 (directed to a computer program product) contains limitations which are substantially similar to those of claim 1, and therefore it is respectfully submitted that claim 13 is also directed to statutory subject matter for the same reasons discussed above, and that claim 33 is directed to statutory subject matter at least by virtue of its dependency from claim 13.  (see Brief, pg. 12, paragraph 3)
The Examiner respectfully disagrees.

	The Examiner refers to the above response, pgs. 4-14, Arguments section, paragraphs 1-7 of this Examiner’s Answer, and the argument herein as addressed. 

Claims 15, 16, 19, 25, 34, 36 and 37
In regards to the Appellant’s argument, 
In other words, the Examiner’s evaluation of step 2A, Prong Two only appears to be  based on an analysis of the “additional limitations” (7.e., the limitations other than those discussed with respect to step 2A, Prong One). However, MPEP § 2106.04(d) states that “after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical
application of the exception in Step 2A Prong Two” (emphasis added). Thus, as the Examiner’s assertion that the judicial exception is not integrated into a practical application is only based on an evaluation of a portion of the limitations claim 15, it is respectfully submitted that the Examiner has not properly evaluated whether claim 15 as a whole integrates the alleged judicial exception into a practical application.  (see Brief, pg. 13, paragraph 4) 

  The Examiner respectfully disagrees. 

MPEP 2106.04(d):
  Accordingly, after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Whether or not a claim integrates a judicial exception into a practical application is evaluated using the considerations set forth in subsection I below, in accordance with the procedure described below in subsection II.

II. HOW TO EVALUATE WHETHER THE ADDITIONAL ELEMENTS INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION
  The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).
   
	Final Office Action (mailed on 29 December 2021): 
At step 2A, prong two, the judicial exception is not integrated into a practical application because the additional limitations of a framework of a simulation of the process, calculating at least one simulation progression (SV) of a variable that is characteristic of the process; carrying out the real process, wherein at least one measurement progression (MV) of the characteristic variable is measured directly or indirectly; and choosing at least one transformation, which has at least one parameter (∆V, kp, Vunknown) are recited at a high level of generality and amount to mere tangential data gathering (see MPEP 2106.05(g)), as the outputted data is used in the abstract mathematical concept of determining at least one parameter value.  Further the limitations of altering the simulation based on or with the at least one determined parameter value, and carrying out the altered simulation amount to no more than insignificant post-solution applications (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical because they do not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  (pg. 21, paragraphs 1-2)

	The Examiner has addressed the claim as a whole as evident in the evaluation of the additional limitations’ failure to integrate the judicial exception into a practical application subsequent to the recitation of  “the judicial exception is not integrated into a practical application because the additional limitations of …”.  Hence, the Appellant’s argument is found unpersuasive since the claim 15 was evaluated as a whole under step 2A, prong two of the subject matter eligibility. 

With respect to the Appellant’s argument, 
However, the Examiner’s comments regarding step 2B on pages 21-22 of the Office Action (which assert that claim 15 does not amount to significantly more than the judicial exception) only address the “additional limitations” of claim 15, and it is therefore respectfully submitted that the Examiner has not properly evaluated whether claim 15 as a whole amounts to significantly more than the judicial exception itself.  (see Brief, pg. 14, paragraph 2)

The Examiner respectfully disagrees. 

MPEP 2106.07(a):
  For Step 2B, the rejection should explain why the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the identified judicial exception. For instance, when the examiner has concluded that certain claim elements recite well understood, routine, conventional activities in the relevant field, the examiner must expressly support the rejection in writing with one of the four options specified in Subsection III.

	Final Office Action (mailed on 29 December 2021):
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of a framework of a simulation of the process, calculating at least one simulation progression (SV) of a variable that is characteristic of the process; carrying out the real process, wherein at least one measurement progression (MV) of the characteristic variable is measured directly or indirectly; and choosing at least one transformation, which has at least one parameter (∆V, kp, Vunknown) amount to no more than mere data gathering.  The limitation of altering the simulation based on or with the at least one determined parameter value, and carrying out the altered simulation, as discussed above, represent and an insignificant extra solution activity.  

The limitations of a framework of a simulation of the process, calculating at least one simulation progression (SV) of a variable that is characteristic of the process; carrying out the real process, wherein at least one measurement progression (MV) of the characteristic variable is measured directly or indirectly; and choosing at least one transformation, which has at least one parameter (∆V, kp, Vunknown), as discussed above, represent mere data gathering and are an insignificant extra solution activities.  Further the elements are well-understood, routine and conventional; wherein the courts have found limitations directed to gathering data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “Determining an estimated outcome and setting a price”. 

Also, the limitation of altering the simulation based on or with the at least one determined parameter value, and carrying out the altered simulation is well-understood, routine and conventional; wherein the courts have found limitations directed to setting data and repetitive calculations, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “Determining an estimated outcome and setting a price” and “Performing repetitive calculations”.  (pg. 21, paragraph 3 - pg. 22, paragraph 3)

The Examiner has addressed the claim as a whole as evident in the evaluation of the additional limitations’ failure to amount to significantly more than the judicial exception, wherein the additional limitations were determined to well-understood, routine and conventional per MPEP 2106.05(d)(II), “Determining an estimated outcome and setting a price” and “Performing repetitive calculations”.  Hence, the Appellant’s argument is found unpersuasive since the claim 1 was evaluated as a whole under step 2B of the subject matter eligibility.

With respect to the Appellant’s argument, 
Further, with respect to MPEP § 2106.05(h), the “moulding machine” of claim 15 does not merely indicate a field of use or technological environment in which to apply a judicial exception. Rather, the “moulding machine” relates to specific limitations required in the claims, such as the carrying out of the real process (during which the measurement progression is measured), and the determining of the at least one parameter value (as it relates to minimizing
the deviation between the measurement progression and the transformed simulation progression, or between the simulation progression and the transformed measurement progression.  (see Brief, pg. 14, paragraph 5)
  The Examiner respectfully disagrees. 

Final Office Action - Response to Arguments section (mailed on 29 December 2021):
The Examiner recognizes the claimed steps recite a real process carried out with a moulding machine and a simulation for the purpose of mere data gathering which are insignificant extra solution activities. (see MPEP 2106.05(g))  Further the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to gathering data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “Determining an estimated outcome and setting a price”.   Hence, the claims do not implement the operation of the moulding machine into a practical application since the purpose of operating the moulding machine and simulation is to gather data. (pg. 5, paragraph 3 - pg. 6, paragraph 1)
The Examiner respectfully disagrees. 

MPEP 2106.05(h)  Field of Use and Technological Environment [R-10.2019]

Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.


The Examiner recognizes the Appellant’s argument, “Rather, the ‘moulding machine’ relates to specific limitations required in the claims, such as the carrying out of the real process (during which the measurement progression is measured) …” supports the operation of the moulding machine is for the purpose of gathering at least one measurement progression of at least one characteristic variable in a particular field of use or technological environment in which a judicial exception is applied.   Hence, the Appellant’s argument is found unpersuasive.

In regards to the Appellant’s argument, 
In this regard, the paragraph bridging pages 5 and 6 of the Office Action states:

The Examiner recognizes the claimed steps recite a real process carried out with a moulding machine and a simulation for the purpose of mere data gathering which are insignificant extra solution activities. (see MPEP 2106.05(g)) Further the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to gathering data, recited at a high level of generality, to be well-routine, and conventional. See MPEP 2106.05(d)(II), "Determining an estimated outcome and setting a price". Hence, the claims do not implement the operation of the moulding machine into a practical application since the purpose of operating the moulding machine and simulation is to gather data. (Emphasis added).

With respect to the Examiner’s comments on pages 5-6 of the Office Action, it is first noted that MPEP § 2106.04(d)(I) states that “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity” (emphasis added). As such, it is respectfully submitted that the Examiner’s assertion that the claims are not implemented into a practical application is improperly based on a determination that certain limitations are alleged to be well-understood. routine and conventional.  (see Brief, pg. 14, paragraph 6 - pg. 15, paragraph 1)

	The Examiner recognizes the Appellant has presented an argument against the Examiner’s response to an argument presented by the Appellant to claim 15 and not the actual rejection of claim 15.  The Examiner’s statement of “Further the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to gathering data, recited at a high level of generality, to be well-routine, and conventional.” was only intended to provide an explanation of how the elements of “a moulding machine” and “simulation” would be considered under Step 2B.  Since the Examiner properly considered the additional limitations of claim 15 under Step 2A, prong two and Step 2B in the rejection, the Appellant’s argument is unpersuasive. 

With respect to the Appellant’s argument, 
Furthermore, with regard to the Examiner’s assertions that the real process carried out with the moulding machine is “for the purpose of mere data gathering” and is an insignificant extra solution activity, and that “the purpose of operating the moulding machine...is to gather data” (pages 5 and 6 of the Office Action), it is first noted that one of ordinary skill in the art would clearly recognize that the purpose of operating the moulding machine is to produce moulded parts (see e.g., page 1 of the specification, lines 11-14).  (see Brief, pg. 15, paragraph 2)
  The Examiner respectfully disagrees. 

The Examiner notes the feature upon which Appellant relies in the argument (i.e., “produce moulded parts”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to the Appellant’s argument,

Additionally, it is noted that claim 15 recites a method for aligning a simulation of a process to be carried out with a moulding machine with a real process carried out with the moulding machine. As the carrying out of the real process with the moulding machine defines the entire frame of reference with which the simulation is to be aligned, it is respectfully submitted that the use of the moulding machine and the carrying out of the real process are clearly not insignificant extra-solution activities.  (see Brief, pg. 15, paragraph 3)  

The Examiner respectfully disagrees.


The Examiner recognizes the feature upon which Appellant relies (i.e., aligning a simulation with real process) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, the Appellant’s argument, “As the carrying out of the real process with the moulding machine defines the entire frame of reference with which the simulation is to be aligned …” supports operating the moulding machine for the purpose of performing the extra-solution activity of gathering at least one measurement progression of at least one characteristic variable since it is applied to the abstract mathematical concept of determining at least one parameter value to perform insignificant post-solution applications of altering the simulation based on or with the at least one determined parameter value, and carrying out the altered simulation.   Hence, the Appellant’s argument is found unpersuasive.

With respect to the Appellant’s argument, 
Thus, because the limitations of claim 15 improve the technical field by enabling the simulation to be aligned with the real process more effectively, it is respectfully submitted that claim 15, as a whole, both integrates a judicial exception into a practical application and recites significantly more than a judicial exception.  (see Brief, pg. 16, paragraph 3)
The Examiner respectfully disagrees. 

MPEP 2160.05(a):

  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.

  It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

  During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132  must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. See, e.g. MPEP § 716.09 on 37 CFR 1.132  practice with respect to rejections under 35 U.S.C. 112(a). For example, in response to a rejection under 35 U.S.C. 101, an applicant could submit a declaration under § 1.132  providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

The Appellant has recited an advantage (i.e. a benefit) of using the abstract idea of claim 15 which is not an improvement in a particular field of use or technological environment (see MPEP 2106.05(a)(II)).  The cited advantage neither integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception; hence, claim 15 stands rejected under 35 U.S.C. 101.

In regards to the Appellant’s argument, 
Accordingly, it is respectfully submitted that claim 15 is directed to statutory subject matter. It is also respectfully submitted that claims 16, 19, 34 and 36 are directed to statutory subject matter at least by virtue of their dependency from claim 15.  (see Brief, pg. 16, paragraph 4)

The Examiner respectfully disagrees.

	The Examiner refers to the above response, pgs. 15-26, Arguments section, paragraphs 10-16 of this Examiner’s Answer, and the argument herein as addressed. 

With respect to the Appellant’s argument, 
  Independent claim 25 (directed to a computer program product) contains limitations which are substantially similar to those of claim 15, and therefore it is respectfully submitted that claim 15 is also directed to statutory subject matter for the same reasons discussed above, and that claim 37 is directed to statutory subject matter at least by virtue of its dependency from claim 15.  (see Brief, pg. 16, paragraph 5)
  
  The Examiner respectfully disagrees.

	The Examiner refers to the above response, pgs. 15-26, Arguments section, paragraphs 10-16 of this Examiner’s Answer, and the argument herein as addressed. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JENNIFER L NORTON/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

Conferees:
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.